DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “a medical conduit” in line 2 and then further incorporates the light introduction devoice of claim 1 which also includes “a medical conduit”.   It is not clear if the medical conduit of the light introduction device of claim 1 is the same medical conduit of claim 10.   Therefore, the claim is indefinite.  
	Furthermore, clams 11-19 all recite “the medical conduit” but it is not clear which medical conduit is being referred to as claim 10 currently recites two medical conduits as discussed above.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 9-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckhardt et al. (US 2003/0017073 A1) (hereafter “Eckhardt”).
	Regarding claim 1, Eckhardt discloses (see figure 1; para [0032]-[0037]) a light introduction device (catheter 1) comprising: an inner cavity (inner channel of catheter 1) allowing passage of at least one of a substance introduced into a human body or a substance discharged from the human body, wherein light is introduced from part of an outer surface of a section, which is arranged outside the human body, of a medical conduit (tubing 5) having a light-permeable thick portion (Eckhardt discloses that the catheter (1) is constructed to be sufficiently transmissive to UV light – see para [0036]).
Regarding claim 9, the limitations of this claimed are directed to an intended use of the claimed device and the device (1) of Eckhardt is capable of being used with a light source that emits a peak wavelength of 270nm-340nm.  
Regarding claim 10, Eckhardt discloses a sterilization system comprising: a medical conduit (5) including an inner cavity allowing passage of at least one of a substance introduced into a human body or a substance discharged from the human body (conduit (5) is part of a catheter (1) used for medical procedures) and including a light-permeable thick portion; and a light introduction device (catheter 1) comprising: an inner cavity (inner channel of catheter 1) allowing passage of at least one of a substance introduced into a human body or a substance discharged from the human body, wherein light is introduced from part of an outer surface of a section, which is arranged outside the human body, of a medical conduit (tubing 5) having a light-permeable thick portion (Eckhardt discloses that the catheter (1) is constructed to be sufficiently transmissive to UV light – see para [0036]).
	Regarding claims 11-12, these limitations are directed to the function of the device and/or the manner of operating the device, all the structural limitations of the claim has been disclosed by Eckhardt and the device of Eckhardt is capable of having a liquid introduced into the inner cavity of the tubing (5) of catheter (1) and the tubing (5) of the catheter is capable of being arranged from an outside to an inside of a human body as catheters are suitable for medical use in a human. As such, it is deemed that the claimed device is not differentiated from the device of Eckhardt (see MPEP §2114).
	Regarding claim 13, Eckhardt discloses (para [0055]-[0056]) that the catheter (1) is formed of a UV transmissive material, including wavelengths down to 280nm.  
	Regarding claims 16-17, Eckhardt discloses (figures 4-6) that a portion of the medical conduit (tubing 5) of the catheter (1) includes a recessed-raised portion (portion of tubing 5 that connects with connector 3a) that can be surrounded by a human tissue.  Further shown is an increasing height difference from one side of the conduit (5) to the other as indicated by the arrow.  See figure below.

    PNG
    media_image1.png
    310
    780
    media_image1.png
    Greyscale



6.	Claim(s) 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutsch et al. (US 2005/0279354 A1) (hereafter “Deutsch”).
Regarding claims 1 and 10, Deutsch disclose structures and methods for the joint delivery of
fluid and light, and specifically discloses the technique of side coupling illumination and end coupling illumination into the wall of the tubing, and specifically discloses the following technical features (see Para [0034]-[0045]; Figs.1, 5-7).  Fig. 5 illustrates a cross sectional view of the tubing waveguide which
transmits light 630 and fluid 640, and the tube 20 exhibits good transparency in the UV, visible and near-IR. Figs. 6 and 7 illustrate approaches to efficiently couple light into the tube. As shown in fig. 6, a ring-like arrangement of LED's 740 is side coupled into the tubing walls 710 along the full 360 degree circumference. The diverging output of the LED's 740 are collimated by a lens 730 (either integrated into
the LED housing or aligned external to the LED) to provide a spot diameter nominally equal to the core 43 thickness of the tubing 20. An alternate approach to end coupling the light source is to direct the Illumination on-axis into the tubing.  In fig.7, a ring of LED's 740 is coupled by lenses 745 into the end face of the tube 755. The Illumination then forms a ring at the output face 765.  In combination with the
disclosure of the visible light delivered to the tip of the endotracheal tube as shown in figs. 1-4, the tube waveguide shown in figs. 6-7 introduces light from part of the outer surface of the tube which is arranged outside the human body. Therefore, all the structure features in Claim 1 have been disclosed by Deutsch.
	Regarding claims 2 and 3, Deutsch discloses (see figure 6) a light guide member (lens 730) surrounding the outer surface of the tubing 20 arranged outside the human bodv, and diagonally inclined toward the tubing 20, and is arranged in close contact to the tubing 20 as extending toward the one opening end side of the tubing 20, and the light entering from another end side of the lens 730 is entered to the tubing diagonally to a longitudinal direction of the tubing. A ring-like arrangement of LED’s 740 is side coupled into the tubing walls 710 along the full 360 degree circumference. The diverging output of the LED's 740 are collimated by a lens 730 (either integrated into the LED housing or aligned external to the LED). Thus, Deutsch teaches the structure of claim 2.   
	Regarding claims 11 and 12, these limitations are directed to the function of the device and/or the manner of operating the device, all the structural limitations of the claim has been disclosed by Deutsch and the device of Deutsch is capable of having a liquid introduced into the inner cavity of the tubing (22) and the tubing (22) is arranged from an outside to an inside of a human body (fig. 1).  As such, it is deemed that the claimed device is not differentiated from the device of Deutsch (see MPEP §2114).

Allowable Subject Matter
7.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4-8, the prior art, alone or in combination does not teach or suggest an optical fiber allowing entrance of the light from the outer surface of the section of the medical conduit arranged outside the human body, wherein one end portion of the optical fiber has an inclined surface inclined with respect
to a center axis of the optical fiber, and is arranged closer to the medical conduit as extending toward one opening end side of the medical conduit, and the inclined surface faces an outer surface of the medical conduit, in the claim environment.

8.	Claims 14-15 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 14-15, the prior art, alone or in combination, does not teach or suggest, in the claimed environment, wherein the medical conduit includes a first zone including the section surrounded by the human tissue, and a second zone on an opposite side of the first zone from the outside of the human body, the first zone is configured such that the light transmission for the wavelength band of 270 nm to 340 nm per millimeter in length is equal to or greater than 95%, and the second zone is configured such that the light transmission for the wavelength band of 270 nm to 340 nm per millimeter in length is less than 95%.
Regarding claims 18-19, the prior art, alone or in combination, does not teach or suggest, in the claimed environment, wherein at part of a surface of a section of the medical conduit surrounded by a human tissue, multiple reflectors dispersed on the surface are provided.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799